Bates, Judge,
delivered the opinion of the court.
An appeal was allowed in this case on the 19th day of March, 1858, by the Marion Circuit Court. Now, at the March term, 1862, the appellant having failed to file a trail-*230script of the record, the administrator of the respondent appears and produces a transcript of the record and proceedings in the cause, and suggests the death of said Baldridge, and moves that he be substituted for said Baldridge as respondent, and that the judgment of the court below be affirmed; all of which is granted.
Judge Bay concurs ; Judge Dryden did not sit in the cause, having been of counsel in the court below.